Citation Nr: 0827680	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of 
cardiac bypass surgery.

3.  Entitlement to service connection for arthritis of the 
cervical spine.  

4.  Entitlement to service connection for a head injury with 
residual headaches.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for residuals of a 
crush injury including a broken left leg and left ankle. 

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from May 1963 until May 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The veteran provided testimony at a May 2008 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder. 

The issues of entitlement to service connection for a low 
back disability, residuals of a crush injury including a 
broken left leg and left ankle, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not shown in active service or for 
several decades following separation, and no competent 
evidence demonstrates that the current hypertension is 
causally related to active service.

2.  Residuals of cardiac bypass surgery are not shown in 
active service and cardiac findings are not indicated until 
several decades following separation, with no competent 
evidence demonstrating that any current disability is 
causally related to active service.

3.  Arthritis of the cervical spine is not shown in active 
service or for several decades following separation, and no 
competent evidence demonstrates that the current arthritis is 
causally related to active service.

4.  A head injury is not shown in active service and any 
potential residual symptoms are not indicated until several 
decades following separation, with no competent evidence 
demonstrating that any current disability is causally related 
to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Residuals of cardiac bypass surgery were not incurred in 
or aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

3.  Arthritis of the cervical spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

4.  A head injury with residual headaches was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues being decided on appeal.  The defect in 
timeliness of this letter is not prejudicial since the Board 
finds that the claim must be denied, and, as such, no 
effective date or disability rating will be assigned.   

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded VA examinations 
with respect to his 
hypertension, residuals of cardiac bypass surgery, arthritis 
of the cervical spine, or head injury claims.  However, the 
service treatment records do not show any complaints or 
treatment referable to hypertension, cardiac problems, 
cervical spine arthritis, or a head injury.  Furthermore, the 
post-service evidence does not show treatment for any of the 
claimed disabilities prior to 2003, several decades following 
separation from service, and these records do not suggest any 
linkage to service.  In fact, regarding the cardiac bypass 
claim, at no point does the evidence establish that such 
surgery has occurred.  For these reasons, the evidence does 
not indicate that the claimed disorders may be related to 
active service such as to necessitate an examination, even 
under the low threshold of McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Furthermore, 
although the veteran has indicated that he is receiving 
disability benefits from the Social Security Administration 
(SSA), such benefits do not relate to the disabilities being 
decided in the present appeal.  As discussed below, the 
veteran has indicated that his SSA benefits were based on 
back and leg disabilities.  

Further regarding the duty to assist, the veteran's 
statements in support of his claim are of record, including 
testimony provided at a May 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that, with respect to the claims 
being decided on appeal, he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
hypertension, residuals of cardiac bypass surgery, arthritis 
of the cervical spine, and a head injury with residual 
headaches.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case for any of the claimed disabilities.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension is regarded as a chronic disease.  
Additionally, arthritis is also considered a chronic disease 
for presumptive purposes.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a heart disability, hypertension, or 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the service records do not reflect any 
complaints or findings of hypertension.  Indeed, at the 
veteran's February 1963 pre-induction examination, the 
veteran's blood pressure reading was 120/70.  At his March 
1965 separation examination, which blood pressure reading was 
124/82.  Such findings are not indicative of hypertension 
(see 38 C.F.R. § 4.104, Diagnostic Code 7101, defining 
hypertension as diastolic blood pressure that is 
predominantly 90 mm. or greater, and defining isolate 
systolic hypertension as systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic pressure of 
less than 90 mm).

The service treatment records also fail to reveal any 
complaints or findings of a cardiac disability, arthritis of 
the cervical spine, or a head injury with residual headaches.  
Indeed, the March 1965 separation examination showed a normal 
heart, vascular system, and spine/musculoskeletal system.  

Following separation from active service, the competent 
evidence of record first documents hypertension in December 
2003.  A diagnosis of vertigo, which could potentially be 
construed as a head injury residual, is first shown in 
private records dated in February 2004.  A cervical spine 
disability is first evidenced in a January 2005 MRI, 
indicating significant degenerative changes and spondylosis 
at C4-C5 and milder degenerative changes and spondylosis at 
C3-C4 and C5-C6.  Regarding a cardiac disability, heart 
palpitations are indicated in a February 2005 private 
treatment record.  

As detailed above, none of the claimed disabilities have been 
documented in the post-service evidence prior to 2003.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the veteran's May 2008 hearing testimony 
indicates that he has had head injury residuals since an in-
service accident that occurred in 1964.  Moreover, in his 
August 2005 notice of disagreement he stated that his claimed 
conditions were "due to service," from which it can at 
least be implied that he is contending continuous 
symptomatology.  In any event, with regard to all claimed 
disabilities, the absence of documented complaints or 
treatment for several years following military discharge is 
found to be more probative than his current recollection as 
to symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent evidence of record finds, or suggests, that the 
current hypertension, cardiac symptoms (claimed as residuals 
of cardiac bypass surgery), arthritis of the cervical spine, 
or head injury residuals including headaches is causally 
related to active service.  The veteran himself may believe 
that such current problems are causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for hypertension, residuals of cardiac bypass 
surgery, arthritis of the cervical spine, or a head injury 
with residual headaches.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for hypertension is denied.

Service connection for residuals of cardiac bypass surgery is 
denied.

Service connection for arthritis of the cervical spine is 
denied.

Service connection for a head injury with residual headaches 
is denied.


REMAND

With respect to the remaining claims, the Board finds that 
additional development is necessary in order to satisfy VA's 
assistance obligations under the VCAA.  Specifically 
regarding the low back and crush injury claims, the veteran 
indicated at his May 2008 hearing that he had been receiving 
SSA benefits since 2002 for his low back and leg 
disabilities.  These records have not been associated with 
the claims file, and are possibly relevant to the veteran's 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).
Accordingly, efforts should be undertaken to obtain such 
documents.

Furthermore, there also appears to be outstanding evidence 
with respect to the veteran's hearing loss and tinnitus 
claims.  Specifically, the veteran reported at his May 2008 
hearing that he received treatment for hearing loss at a VA 
clinic in Los Angeles shortly following his separation from 
active service.  These records are not presently associated 
with the claims folder.  Accordingly, efforts should be 
undertaken to obtain such documents.  Moreover, the Board 
finds that such records may reasonably contain complaints and 
findings referable to tinnitus as well.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request any documents 
associated with a disability 
determination relating to the veteran in 
or around 2002.  Any negative search 
result should be documented in the 
record.  

2.  Contact the VA Medical Center in Los 
Angeles and request any records of 
treatment pertaining to the veteran from 
either that facility or the Los Angeles  
outpatient clinical for the years 1965 to 
1970.  Any negative search result should 
be documented in the record.  

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


